DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claims 3 and 9 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification 
Claim 3 reads " … sidewall has a height of approximately 1/4 inch.” and is defined in the Specification by “…wells having sidewalls with a predetermined height. For example, in some examples, the wells have a height of 1/8 to 1/2 inch measured from the eye-covering member 703 to the top of the aperture as shown in FIG. 7A.” Although Figure 7A shows both plurality of apertures (712, page 5 Line 29) and vertical barrier (713, page 6, Line 27) in Figure 7A, the eye surface is not identified in either drawings or specification. Figure 3A shows the outer surface (320, page 2, Line 9), so the applicant might reference the sidewall height from the outer surface (320) not the eye. Without a clear plane-of reference or curvature of reference, the term approximately is indefinite. The application will be examined with the sidewall height from the outer surface (320) to the top of the sidewall because these quantities are defined in the application.
Claim 9 reads "…apertures has a diameter of approximately 1/8 to 3/8 inches” and is defined in the Specification by “Thus, apertures 112 may have a diameter in the range of 3/16 to 3/8 inches.” Although the drawings show apertures (Figure 4 (412), page 4 Line 46), tubular cylindrical apertures (Figure 3A (312a), page 3 Line 8), and frustoconical aperture (Figure 3B (312b), page 4 Line 16), the reference line is not identified in either drawings or specification. Figure 3A shows the outer surface (320, page 2, Line 9) is curved, so the line perpendicular to outer surface varies over the outer surface. The applicant might reference the midlines from each aperture in Figure 3A. Without a clear line-of-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Meckler (US 4468103) in view of Guthrie (US 1959915).
With regard to claim 1, Meckler describes an aseptic system for self-application of medication to the eye (Abstract, Column 2 Line 53-54), wherein Meckler teaches an eye drop guide (Figure 4 guide (G), column 4 line 22) comprising a frame (Figure 4 frame (F); column 4 line 17) including at least one eye-covering member (Figure 4 lens (L), column 4 line 18) with a single aperture (Figure 8 tapered bore (32), column 6 line 29).

Meckler fails to teach a plurality of apertures arranged in columns, each column having multiple apertures, the apertures in each column being vertically offset from apertures in adjacent columns.

	Guthrie describes lensless spectacles (Figure 1, Column 1 line 2), wherein plurality of apertures (Figure 5 openings (14); page 3 Line 91)) arranged in columns (Figure 1, page 2 Line 97-100), each column having multiple apertures (14), the apertures (14) in each column being vertically offset (Figure 9) from apertures (Figure 7-left opening (21)) in adjacent columns (page 1 Line 63-64).

Meckler and Guthrie are in the same field of endeavor, eyewear devices. 

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace a single aperture of Meckler, with the plurality of apertures, as taught by Guthrie, to provide more flexibility for the delivery of eye drops, for instance to expose the user’s conjunctiva as motivated by Meckler (col., lines 8-10) 

	It would also have been reasonably expected by one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of holes offset as shown in Guthrie because the arrangement of round holes within the curved frame, would have arranged at least some of them offset. The user would see with offset holes better than the user would see well with holes in a rectangular grid (Guthrie, page 3 Line 121).

With regard to claim 2, Meckler in view of Guthrie teaches the eye drop guide of claim 1. Meckler teaches limitations: each of the apertures (Figure 8 (32); paragraph 11) 

With regard to claim 3, Meckler in view of Guthrie teaches the eye drop guide of claim 1. With regard to claim 3 Meckler is silent about the sidewall height of being approximately ¼ of an inch. 
However, the height of the sidewall is a result effective variable, because as shown in Meckler it accommodates the tip of the dropper, and as being a result effective variable, the height of the sidewall can be optimized. Optimization of the height of the sidewall is not an inventive process because a person of ordinary skill in the art can perform this optimization. Thus the sidewall height would have been obvious to one skilled in the art before the effective filing date of the present invention to adjust the size of the sidewall to approximately ¼ inch to accommodate the corresponding size of the eyedropper tip (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). , see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

With regard to claim 4, Meckler in view of Guthrie teaches the eye drop guide of claim 1. Meckler teaches that the frame is substantially flat (Figure 1, Column 4, Line 53-54). Figure 1 shows both the frame (F) folded at its articulated link (F1 (14)) and the temples folded at their articulated links (F) within a container (Figure 1 (C)) and its cover (Figure 1 (61)). Because the frame fits into the closed container, the frame is substantially flat.

With regard to claim 6, Meckler in view of Guthrie teaches the eye drop guide of claim 1.  

Meckler fails to teach apertures in a selected column are in communication with other apertures in the selected column.

Guthrie teaches apertures (Figure 4 slot (18); page 3 line 121) in a selected column (Figure 4) are in communication (18) with other apertures (page 3 line 121) in the selected column (14). Figure 4 shows a slot which is a series of closely spaced holes that are in fluid communication, and in Figure 9 shows the adjacent apertures are in optical communication when the user views through the apertures in the glasses (Guthrie, page 3 Line 121). 

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace a hole, as taught by Meckler, with a slot, as taught by Guthrie, to make it easier for both the user’s eye to receive drops and for distant vision (Guthrie, page 2 line 141).

With regard to claim 7, Meckler in view of Guthrie teaches the eye drop guide of claims 1 and 13. Meckler teaches that each of the apertures is cylindrical (Figure 8). Figure 8 shows guide (G) in cross section in three sections: inner slide (Figure 8 (20)) with mating threads (X) on the outer slide (Figure 8 (21)), the outer slide with 

	With regard to claim 8, Meckler in view of Guthrie teaches the eye drop guide of claim 1. Meckler teaches each of the apertures (30) are tapered (Figure 8 tapered bores (32); Column 6 Line 29) and includes an uppermost diameter (Figure 8 engageable lip (47); Column 6 Line 40), and a lowermost diameter (Figure 8 projecting peripheral rib (45); Column 6 Line 34), the uppermost (47) and lowermost diameters (45) being different (Figure 8).

With regard to claim 9, Meckler in view of Guthrie teaches the eye drop guide of claim 
	Meckler in view of Guthrie fails to explicitly teach that each of the apertures has a diameter of approximately 1/8 (6 mm) to 3/8 inches (8 mm). 

Although Meckler identified the hole diameter as nominally larger than the diameter of a squeeze-type eyedropper (Meckler column 5 lines 63-64).
Meckler is silent about the hole diameter being approximately 1/8 (6 mm) to 3/8 inches (8 mm). However, the hole diameter is a result effective variable, because as shown in Meckler, the hole diameter accommodates the tip of the dropper, and, as being a result effective variable, the hole diameter can be optimized. Optimization of the hole diameter is not an inventive process because a person of ordinary skill in the art can perform this optimization. Thus it would have been obvious to one skilled in the art before the effective filing date of the present invention to adjust the hole diameter to 

With regard to claim 10, Meckler in view of Guthrie teaches the eye drop guide of claim 1. 

	Meckler fails to teach that each of the columns has a different number of apertures than adjacent columns.

	Guthrie teaches limitations: each (Figure 5) of the columns (page 3 Line 24) has a different number (Figure 5, paragraph 5) of apertures (23) than adjacent columns (Figure 7-left opening (21); page 4 Line 11-12).

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the uniformly-distributed holes in columns, as taught by Meckler, with different numbers of apertures in adjacent columns, as taught by Guthrie, to make it easier for both the user’s eye to receive drops and for distant vision (Guthrie, page 2 line 141).

With regard to claim 11, Meckler in view of Guthrie teaches the eye drop guide of claim 1.



	Guthrie teaches each column (Figure 5 rows 1-11 = 6, 9, 10, 11, 12, 11, 12, 11, 10, 9, 6 holes) has one more (Figure 5) or one fewer aperture (Figure 5) than adjacent columns (Figure 5). 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Figure 5 of Guthrie with annotations for hole count in rows. 

 

With regard to claim 19, Meckler teaches a method of manufacturing (Abstract) an eye drop guide (G), comprising: providing a frame (F) including at least one eye-covering member (L).

Meckler fails to teach forming a plurality of apertures arranged in columns, each column having multiple apertures, the apertures in each column being vertically offset from apertures in adjacent columns.

Guthrie teaches forming (column 1 line 8) a plurality of apertures (14) arranged in columns (Figure 1, page 2 Line 97-100), each column having multiple apertures (14), the apertures (14) in each column (Figure 1, page 2 Line 97-100) being vertically offset (Figure 9) from apertures (Figure 7-left opening (21)) in adjacent columns (page 1 Line 63-64).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the single aperture, as taught by Meckler, with a cluster, similar to that taught by Guthrie. It would have been 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meckler in view of Guthrie, as applied in claim 1, and further in view of Kitayama (US 4872217).  

With regard to claim 5, Meckler in view of Guthrie teaches the eye drop guide of claim 1. 

	Meckler in view of Guthrie fails to teach the limitations: an upper wall, a lower wall, and each of the upper wall and the lower wall projecting from the frame.

	Kitayama describes an eye mask for sleeping (Abstract, Figure 5), wherein Kitayama teaches the limitations: an upper wall (Figure 7 long rib member (3, upper); column 2 line 32), a lower wall (3, lower), and each of the upper wall (3, upper) and the lower wall (3, lower) projecting (column 2 line 40-42) from the frame (Figure 7 (1)). Both Figures 1 and 5 are front-view and back view of the eye mask with long rib member (Figure 5 (3)), and Figure 7 shows the flat frame (1) with apertures (Figure 7 (5)), and both the upper and lower portion of the long rib member (3) projects leftwards from the frame (1).



With regard to claim 12, Meckler in view of Guthrie teaches the eye drop guide of claim 1. 

Meckler in view of Guthrie fails to teach a clasp coupled to each of the eye-covering members.

Kitayama teaches a clasp (Figure 8 connecting member (7); column 2 line 20) coupled (column 2 line 27) to each of the eye-covering members (1). 

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the friction-fit frame, as taught by Meckler in view of Guthrie, with a tensionable strap, as taught by Kitayama, to allow an adjustment of a length thereof (Kitayama, column 1 line 65).
Allowable Subject Matter
Claims 13-18 are allowed. 



Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowed for the same reason as claim 13 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gauger (US 7784934) discloses pinhole glasses, and Melvin I. Freeman discloses do-it-yourself compliance aid from both inexpensive sunglasses and a 5-mm drill bit (Scientific Poster Presentation at 1978 Annual Meeting of the American Academy of Ophthalmology, Kansas City, MO, October 22-26). McMillian discloses sunglasses with holes (US 20200393703).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC STORR SAGE HANDBERG/Examiner, Art Unit 3781                                                                                                                                                                                                  /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781